Citation Nr: 1638433	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a claim of service connection for a left ear hearing loss disability.  

In March 2013, the Veteran testified at a local RO hearing before a Decision Review Officer (DRO).  A transcript of that proceeding is of record.

In a December 2013 decision, the Board denied the Veteran's claim for service connection for a left ear hearing loss disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In an August 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

The case was remanded by the Board to the RO in November 2014 and June 2015 for additional development of the record pursuant to the August 2014 Court order.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left ear hearing loss did not manifest in service or to a compensable degree within one year after service separation, was not continuous since service and is not shown by the weight of the competent and probative evidence of record to be otherwise related to service.  


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in January 2011, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for a left ear hearing loss disability, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  The Board is unaware of any additional pertinent records not currently associated with the claims file.  

The Veteran was afforded VA examinations to address the likely etiology of the Veteran's left ear hearing loss.  He was initially afforded a VA audiological examination in February 2011, and the Board denied the claim, relying in part, on the findings of the February 2011 examiner.  The Court, however, found the February 2011 examination inadequate and the Board's December 2013 decision was vacated and the matter remanded back to the Board.  In turn, the Board remanded the matter back to the RO in November 2014 so that the Veteran could be examined again in conjunction with his claim.  The November 2014 remand specifically directed the RO to have the Veteran examined by an otolaryngologist to determine the nature and likely etiology of the left ear hearing loss.  A VA examination was subsequently conducted in January 2015; however, the examination was conducted by C.A., an audiologist, and not an otolaryngologist.  As such, the Board, in June 2015, remanded the matter again, noting that the RO had not complied with the Board's December 2014 remand directives.  

In response, however, the same audiologist who conducted the January 2015 examination was asked to provide an addendum opinion on the matter of etiology of the left ear hearing loss, even though the instructions also specifically stated that an otolaryngologist should provide a medical opinion.  See September 2015 Compensation and Pension Exam Inquiry.  

In September 2015, C.A. provided an addendum to her January 2015 examination report, indicating that there was no change in her original opinion following a review of the records.  

In October 2015, the RO issued a deferred rating decision because the claim was not ready to rate (NRTR).  The RO referred to the remand directive requesting an opinion from an otolaryngologist, and noted that the September 2015 addendum was prepared by an audiologist.  As such, another examination request was initiated in January 2016.  However, the January 2016 examination request was identical to the September 2015 request, and once again, the audiologist, C.A. was asked for an addendum opinion.  In response, C.A. provided a second addendum in February 2016, once again indicating no change to her prior opinion.  

In a February 2016 NRTR deferred rating, the RO once again noted that the Board had requested an examination conducted by an otolaryngologist, and that such examination had not yet been conducted in accordance with the Board's remand directives.  The deferred rating specifically noted that the Board requested an explanation by the medical center if the examination could not be conducted by an otolaryngologist.  In turn, the request for a medical opinion was to have the file returned to the VA examiner that provided the January 2015 for an addendum opinion.  

In a May 2016 response, the Chief of Audiology of the medical center at which the Veteran was examined, reviewed the record and found that the Veteran's left ear hearing loss was "clearly sensorineural in nature," and is supported by the information provided by C.A.  The Chief of Audiology further noted that hearing loss due to in-service noise exposure is not evidenced in the Veteran's service treatment records.  

In subsequent email correspondence from May 2016, the Chief of Audiology indicated that the Veteran's left ear hearing loss is purely sensorineural according to audiological evaluations in 2011 and 2015.  The Chief of Audiology also indicated that an opinion on such hearing loss is within the audiologist's scope of practice, noting that hearing loss that is purely sensorineural in nature and not a result of abnormalities or pathologies of the ears is diagnosed by an audiologist.  Further, the Chief of Audiology reiterated that the Veteran's left ear hearing loss was purely sensorineural in nature and could be indicative of the normal aging process of the ear; i.e. presbycusis.  

In summary, the Chief of Audiology specifically indicated that the Veteran's hearing loss was sensorineural in nature, and that is why an opinion by an otolaryngologist is not necessary to decide the claim in this case.  In this regard, the Board places greater weight on the medical explanation for why an otolaryngologist's opinion is not necessary, rather than its own non-medical remand directive.  Accordingly, the Board finds that an otolaryngology opinion is not necessary to decide the claim, and the addendum opinion(s) provided by C.A. adequately address the issue in this case, based on a review of the record, examination of the Veteran, and sound medical principles.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, in May 2015, the Chief of Audiology at the VA medical center indicated that the hearing loss was sensorineural in nature and not a result of abnormalities or pathologies of the ear, which is responsive to the Board's questions regarding auditory hair cell damage in the prior remands and thus the opinions substantially comply with the Board's remands.  

Based on the foregoing, the Board concludes that an otolaryngologist's opinion is no longer necessary and therefore a remand to obtain such an opinion would serve no useful purpose and needlessly delay a decision in this appeal.  Therefore, the agency of original jurisdiction (AOJ) substantially complied with the November 2014 and November 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

The Veteran seeks service connection for a left ear hearing loss disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The Veteran asserts that noise exposure in service caused his left ear hearing loss disability.

The Veteran's service treatment records (STRs) contain a March 1957 pre-enlistment Report of Examination and Report of Medical History.  These reports show that the Veteran did not report any ear trouble prior to service, and that his left ear hearing was found to be normal according to a 15/15 score on a whispered voice test.  

The STRs also contain pre-service private audiologic testing, primarily due to the difficulty he was having with right ear hearing loss.  A January 1958 pre-service private audiogram suggests normal hearing in the left ear prior to service.  

On a March 1958 Report of Medical History, the Veteran reported a history of ear trouble, and the corresponding March 1958 Medical Examination Report indicated a 15/15 score on whispered voice testing.  In the narrative portion of the examination report, it was noted that the Veteran had his right ear examined by a private audiologist.  

In April 1958, the Veteran reported to sick bay with complaints of frequent headaches and difficulty hearing out of his right ear.  The impression was questionable chronic otitis media and questionable acute obstruction of the eustachian tubes.  At that time, it was noted that right ear hearing impairment existed prior to enlistment.  The STRs also contain what appears to be an audiogram showing the Veteran's hearing thresholds at various decibels; however, there is no accompanying report indicating the degree, if any, of hearing loss in the left ear; and, the findings are not reported in Hertz corresponding to 500, 1000, 2000, 3000 or 4000.  As such, a left ear hearing loss cannot be determined based on this apparent audiogram.  Moreover, a VA examiner in January 2015 indicated a review of the entire record, including the STRs, and determined that nothing in the STRs suggested that the Veteran had a left ear hearing loss in service.  

In May 1958, the Veteran was admitted to the sick list at the U.S. Naval Hospital in Guantanamo Bay, Cuba, with deafness in the right ear, due to degeneration of acoustic nerve.  He was concerned that his left ear had been damaged by firing weapons at practice.  Approximately ten days later, the Veteran was transferred to the U.S. Naval Hospital in Philadelphia, Pennsylvania.  

May 1958 audiogram results were recorded as follows with "NR" in all frequencies in the right ear due to deafness in that ear, and pure tone thresholds, in decibels, in the left ear with separate thresholds listed based on bone conduction and air conduction with the conversion from ASA to ISO noted in the parentheses as follows:




HERTZ



500
1000
2000
3000
4000
Air
10 (25)
5 (15)
0 (10)
n/t
0 (5) 
Bone
10 (25)
10 (20)
5 (15)
n/t
10 (15)

The right ear speech discrimination score was 5 percent, and the left ear speech discrimination score was 98 percent.  

The May 1958 medical report concluded that the Veteran had total perceptive deafness, and vestibular loss on the right side which was believed to be due to a severe childhood head injury.  Hearing in the left ear was normal.

Likewise, a Medical Board opined, in August 1958, that the Veteran's left ear hearing was normal at that time despite the Veteran's reports that he noticed a progression of his hearing loss while serving aboard the USS Hale.  Specifically, the Veteran became concerned with progressively decreasing left ear hearing during gunnery exercises with 3 and 5 inch guns.  The Veteran did not report a history of vertigo or discharge from the ears with ear infections.  

In November 1958, the Veteran was treated for an ear ache with headache.  There was no evidence of ear inflammation at that time.  The examiner noted the past history of ear difficulties, and the impression was chronic deafness due to degeneration of acoustic nerve.  

The Veteran's February 1960 discharge examination notes deafness in the right ear due to degeneration of the acoustic nerve, which existed prior to service.  Regarding the left ear, the audiometric findings from May 1958 noted above, were re-recorded on the February 1960 examination report, and, the Veteran scored a 15/15 on whispered voice testing.  

Subsequent to service discharge, an August 1960 VA audiogram reveals pure tone thresholds in decibels (with conversion from ASA to ISO in parentheses) as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
NR
NR
n/t
NR 
LEFT
10 (25)
15 (25)
5 (15)
n/t
5 (10)

Speech discrimination score in the right ear was 0 percent and speech discrimination score in the left ear was 98 percent.  

Similarly, the report of October 1960 VA audiometric testing showed pure tone thresholds in decibels (with conversion from ASA to ISO in parentheses) as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100+
100+
n/t
100+
LEFT
-5 (10)
-5 (5)
-5 (5)
n/t
-10 (-5)

Speech discrimination score in the right ear was 0 percent and speech discrimination score in the left ear was 98 percent.  

The Veteran was afforded a VA audiological examination in February 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
15
35
30
45
60

Speech discrimination score in the right ear was 0 percent and speech discrimination score in the left ear was 96 percent.  

The examiner, A.C. noted the Veteran's self-reported history of in-service noise exposure from gunfire.

The examiner indicated a diagnosis of bilateral sensorineural hearing loss, profound in the right ear and normal to moderately severe in the left ear.  

The examiner reviewed the Veteran's STRs, as summarized above, and opined that the Veteran's current left ear hearing loss was not related to in-service noise exposure because the Veteran's left ear hearing was normal throughout service, and at the time of discharge.  The examiner also noted that the Veteran had normal hearing in the left ear several months after service in October 1960, and reasoned that scientific evidence does not support delayed onset of noise-induced hearing loss.  

In a January 2015 addendum opinion, A.C. provided another medical opinion supported by adequate rationale.  In additional addendum opinions dated September 2015 and February 2016, A.C. reiterated her previous opinion that the Veteran's current left ear hearing loss was not related to service.  In the January 2015 opinion, the examiner retracted her earlier finding that hearing in the left ear was shown to be normal at the time of discharge pursuant to the audiogram on the February 1960 discharge examination.  Instead, A.C. acknowledged that the audiometric findings on the February1960 discharge examiner were taken from the May 1958 audiogram.  That notwithstanding, A.C. pointed out that even though no audiometric testing was performed at the time of discharge in February 1960, the audiometric findings from October 1960, obtained approximately 8 months following discharge from service, also showed hearing within normal limits in the left ear.  A.C. explained that no shift in hearing was noted in the left ear when comparing the pre-enlistment test results to the October 1960, post-service test results.  As such, A.C. found no evidence of hearing loss or acoustic trauma that occurred during service.  A.C. opined that there was no relationship between the Veteran's current hearing loss and service, reasoning that the Institute of Medicine (IOM), referring to a National Academy of Sciences 2006 article on Noise and Military Service - Implications for Hearing Loss and Tinnitus, concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  IOM did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for a finding of delayed-onset hearing loss.  

In May 2015, the Chief of Audiology at the VA medical center where the 2011 and 2015 VA audiological examinations were conducted, reiterated that the Veteran's left ear hearing loss is "clearly sensorineural in nature" and is supported by the record.  

In a May 2016 email, the Chief of Audiology again noted that the Veteran's left ear hearing loss was purely sensorineural in nature and not a result of abnormalities or pathologies of the ear.

In summary, the most probative evidence of record is against a finding of service-connection for left ear hearing loss.  The STRs do not document any hearing loss in the left ear prior to service or during service.  The post service records show that in August 1960, there was one elevated rating at 1000 hertz of 25 decibels, showing some hearing impairment, the Veteran was not provided with a diagnosis of hearing loss in the left ear.  However, October 1960 VA testing showed that the Veteran's left ear was essentially normal.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  These findings are based on objective audiometric testing.  While the Veteran is competent to report that his hearing acuity is diminished, he is not competent to diagnose a hearing loss, as this is based on objective testing in a controlled environment.  The Board finds that the weight of the evidence does not demonstrate left ear hearing loss in service, does not demonstrate left ear hearing loss to a compensable degree within one year after discharge and does not demonstrate continuity of symptoms of left ear hearing loss since service.  

Likewise, the VA examiner explained that given similar audiological findings in the left ear prior to, during, and after service, his current hearing loss did not have its onset during service, and is not otherwise related to service, reasoning that scientific evidence does not support a delayed-onset hearing loss.  There is no contradictory medical evidence to the contrary.  

Accordingly, the preponderance of the evidence is against this claim and therefore, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for left ear hearing loss is not warranted and the claim of entitlement to service connection for a left ear hearing loss disability must be denied.


ORDER

Service connection for a left ear hearing loss disability is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


